DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest (a) storing a moving average value in a moving average register circuit, the moving average value including a number of system events occurring during a current epoch; (b)  upon determining that a start of a next cycle of operation of the system does not indicate a start of a next epoch, adding a count of system events occurring during the next cycle of operation to the moving average value in the moving average register circuit; (c) upon determining that the start of the next cycle of operation of the system does indicate the start of the next epoch, partitioning the moving average value to provide a keep value and a transfer value; (d) upon the indication of the start of the next epoch, adding the transfer value to an older count value; (e) upon the indication of the start of the next epoch, using the keep value as an initial value of the moving average value for the next epoch; and (f) upon the indication of the start of the next epoch, adding the count of system events occurring during the next cycle of operation of the system to the initial value of the moving average value for the next epoch as called for in claim 1; a moving average register circuit configured to store a moving average value updated in each cycle of operation of the system by adding a number of system events occurring during a current cycle of the system operation to either 1) a current moving average value stored in the moving average register circuit or 2) a keep value generated by partitioning the current moving average value into the keep value and a transfer value representing system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/23/2021